 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                                     SACRAMENTO DIVISION
10   KLAMATH-SISKIYOU WILDLANDS
     CENTER, ENVIRONMENTAL PROTECTION                   No. 2:18-cv-02785-TLN-DMC
11
     INFORMATION CENTER, and KLAMATH
12   FOREST ALLIANCE,                                   JOINT PROPOSED SCHEDULE FOR
                                                        FURTHER PROCEEDINGS AND ORDER
13          Plaintiffs,
14          v.
15
     PATRICIA A. GRANTHAM, Klamath National
16   Forest Supervisor, and UNITED STATES
     FOREST SERVICE,
17
            Federal Defendants,
18

19          and

20   AMERICAN FOREST RESOURCE COUNCIL,
     an Oregon non-profit corporation,
21
           Defendant-Intervenor.
22

23

24          Pursuant to the Court’s August 19, 2019 Minute Order, ECF No. 81, the parties submit
25
     the following proposal for further proceedings:
26
        1. The parties respectfully request that the Court adopt the following schedule for summary
27

28
     Page 1 – JOINT PROPOSED SCHEDULE AND ORDER
          judgment briefing, and adopt the indicated modifications to its standing order regarding
 1

 2        page limits:

 3            a. Plaintiffs shall move for summary judgment by February 27, 2020, with a

 4               memorandum limited to 25 pages.
 5
              b. Federal Defendants shall file a combined Cross-Motion for Summary Judgment
 6
                 and response to Plaintiffs’ motion for summary judgment by March 26, 2020, in
 7
                 one memorandum limited to 25 pages.
 8
              c. Defendant-Intervenor shall file a combined Cross-Motion for Summary Judgment
 9

10               and response to Plaintiffs’ motion for summary judgment by March 26, 2020, in

11               one memorandum limited to 25 pages.
12            d. Plaintiffs shall file their reply/opposition brief by April 16, 2020, limited to 15
13
                 pages.
14
              e. Federal Defendants shall file their reply by May 7, 2020, limited to 15 pages.
15
              f. Defendant-Intervenor shall file its reply by May 7, 2020, limited to 15 pages.
16

17     2. The parties request that the Court set a hearing for oral argument on summary judgment

18        on May 28, 2020, at 2:00 p.m., or as soon as practicable thereafter compatible with the

19        Court’s schedule.
20        Respectfully submitted this 9th day of December 2019.
21
                                         JEAN E. WILLIAMS
22                                       Deputy Assistant Attorney General
                                         Environment & Natural Resources Division
23
                                         /s/ Krystal-Rose Perez
24                                       KRYSTAL-ROSE PEREZ (TX Bar # 24105931)
25                                       Trial Attorney
                                         United States Department of Justice
26                                       Environment & Natural Resources Division
                                         P.O. Box 7611
27

28
     Page 2 – JOINT PROPOSED SCHEDULE AND ORDER
                               Washington, D.C. 20044-7611
 1                             Tel: (202) 305-0486
 2                             Fax: (202) 305-0506
                               E-mail: krystal-rose.perez@usdoj.gov
 3
                               Attorney for Federal Defendants
 4

 5
                               /s/ Susan Jane M. Brown (with permission)
 6                             Susan Jane M. Brown, Admitted Pro Hac Vice
                               Western Environmental Law Center
 7                             4107 N.E. Couch St.
                               Portland, Oregon 97232
 8                             brown@westernlaw.org
                               Ph.: (503) 914-1323
 9
                               Fax: (541) 485-2457
10
                               Tom Wheeler (CA Bar #304191)
11                             Environmental Protection Information Center
                               145 G Street #A
12                             Arcata, California 95521
                               tom@wildcalifornia.org
13
                               Ph: (707) 822-7711
14                             Fax: (707) 822-7712

15                             Brodia N. Minter, Admitted Pro Hac Vice
                               Klamath Siskiyou Wildlands Center
16                             P.O. Box 102
17                             Ashland, Oregon 97520
                               Brodia@kswild.org
18                             Ph: (541) 488-5789
                               Fax: (541) 552-1561
19
                               Attorneys for Plaintiffs
20

21

22                             /s/ Lawson E. Fite (with permission)
                               Lawson E. Fite (Ore. Bar #05573), Pro Hac Vice
23                             Sara Ghafouri (Ore. Bar #111021), Pro Hac Vice
                               American Forest Resource Council
24                             5100 S.W. Macadam, Suite 350
25                             Portland, Oregon 97239
                               Telephone: (503) 222-9505
26                             Fax: (503) 222-3255
                               lfite@amforest.org
27

28
     Page 3 – JOINT PROPOSED SCHEDULE AND ORDER
                                        sghafouri@amforest.org
 1

 2                                      Dennis L. Porter (Cal. Bar #67176), Attorney at Law
                                        8120 36th Avenue
 3                                      Sacramento, California 95824-2304
                                        Telephone: (916) 381-8300
 4                                      Fax: (916) 381-8726
                                        dlporter2@yahoo.com
 5

 6
                                        Attorneys for Defendant-Intervenor American
 7                                      Forest Resource Council

 8

 9

10

11

12

13
           The Court having considered the parties’ Joint Proposed Schedule for Further
14
     Proceedings, IT IS SO ORDERED.
15

16
     Dated: December 9, 2019
17                                                          Troy L. Nunley
                                                            United States District Judge
18

19

20

21

22

23

24

25

26

27

28
     Page 4 – JOINT PROPOSED SCHEDULE AND ORDER
